EXHIBIT 10.1

EXECUTION VERSION

 

 

 

INCREMENTAL COMMITMENT AGREEMENT

dated as of June 5, 2018,

made by

THE INCREASING LENDER PARTY HERETO,

as the Increasing Lender

relating to the

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of June 16, 2014,

among

FIDUS INVESTMENT CORPORATION,

as Borrower,

The Lenders Parties Thereto,

and

ING CAPITAL LLC,

as Administrative Agent, Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL COMMITMENT AGREEMENT (this “Agreement”), dated as of June 5, 2018
and effective as of the Effective Date, by and among FIDUS INVESTMENT
CORPORATION (the “Borrower”), FIDUS INVESTMENT HOLDINGS, INC. (“FIH”), FCIHA,
INC. (“FCIHA”), FCMGI, INC. (“FCMGI”), BBRSS BLOCKER CORP. (“BBRSS” and,
together with FIH, FCIHA and FCMGI, the “Subsidiary Guarantors”), ING CAPITAL
LLC, in its capacity as Administrative Agent (the “Administrative Agent”), and
the financial institution listed on Schedule 1 hereto, as the increasing lender
(the “Increasing Lender”), relating to the SENIOR SECURED REVOLVING CREDIT
AGREEMENT, dated as of June 16, 2014 (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Administrative Agent and the several banks and other financial
institutions or entities from time to time party to the Credit Agreement.

A. The Borrower has requested that the Increasing Lender provide an additional
Commitment on and as of the Effective Date (as defined below) in an aggregate
amount equal to the amount set forth opposite such Increasing Lender’s name on
Schedule 1 (each, an “Incremental Commitment”) pursuant to Section 2.06(f) of
the Credit Agreement.

B. The Increasing Lender is willing to make its Incremental Commitment on and as
of the Effective Date on the terms and subject to the conditions set forth
herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement. This Agreement shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 2. Incremental Commitment. (a) Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, the Increasing Lender
hereby agrees to make its Incremental Commitment to the Borrower effective on
and as of the Effective Date. The Incremental Commitment of the Increasing
Lender shall constitute an additional “Commitment” and a “Commitment Increase”
for all purposes of the Credit Agreement and the other Loan Documents, and the
Effective Date shall be the “Commitment Increase Date” of the Incremental
Commitment for purposes of Section 2.06(f) of the Credit Agreement.

(b) The terms of the Incremental Commitment shall be the same as the other
Commitments made under the Credit Agreement.

(c) On the Effective Date, in connection with the adjustments to any outstanding
Loans and participation interests contemplated by Section 2.06(f)(iv) of the



--------------------------------------------------------------------------------

Credit Agreement, if the Increasing Lender is notified by the Administrative
Agent the Increasing Lender shall make a payment to the Administrative Agent,
for account of the other Lenders, in an amount calculated by the Administrative
Agent in accordance with such section, so that after giving effect to such
payment and to the distribution thereof to the other Lenders in accordance with
such section, the Loans are held ratably by the Lenders in accordance with the
respective Commitments of such Lenders (after giving effect to the Incremental
Commitment and any other Commitment Increases, if any, occurring on the
Effective Date).

SECTION 3. Conditions Precedent to Incremental Commitment. This Agreement, and
the Incremental Commitment of the Increasing Lender, shall become effective on
and as of the Business Day (the “Effective Date”) occurring on or before June 5,
2018 on which the following conditions precedent have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of the Borrower, the Subsidiary
Guarantors, the Administrative Agent and each Increasing Lender;

(b) on the Effective Date, each of the conditions set forth or referred to in
Section 2.06(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the Effective Date certifying as to the foregoing;

(c) the Increasing Lender shall have received all fees due to the Increasing
Lender on the date hereof, including pursuant to any outstanding fee letters by
and between the Borrower and the Administrative Agent;

(d) the Borrower shall have paid, or substantially concurrently with the
Effective Date is paying, Dechert LLP, counsel for the Agent, for its reasonable
and documented fees, charges and disbursements;

(e) the Administrative Agent shall have received for the account of the Lenders
the amounts, if any, payable under Section 2.13 of the Credit Agreement as a
result of the adjustments of Borrowings pursuant to Section 2(c) of this
Agreement; and

(f) the Administrative Agent shall have received all other documented fees and
expenses related to this Agreement owing on the Effective Date.

SECTION 4. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Increasing Lender that, as of the
date hereof and as of the Effective Date:

(a) This Agreement has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency,

 

2



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) Each of the representations and warranties made by the Borrower and the
Subsidiary Guarantors in or pursuant to the Loan Documents are true and correct
in all material respects as if made on such date (except to the extent they
relate specifically to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and unless a representation or
warranty is already qualified by materiality or by Material Adverse Effect, in
which case it is true and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the date
hereof or on the Effective Date or shall result from the Incremental Commitment.

SECTION 5. Consent and Reaffirmation. (a) The Subsidiary Guarantors hereby
consent to this Agreement and the transactions contemplated hereby, (b) the
Borrower and the Subsidiary Guarantors agree that, notwithstanding the
effectiveness of this Agreement, the Guarantee and Security Agreement and each
of the other Security Documents continue to be in full force and effect, (c) the
Borrower and the Subsidiary Guarantors acknowledge that the terms “Revolving
Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Increasing Lender in respect
of its Incremental Commitment and all interest and other amounts owing in
respect thereof under the Loan Documents (including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (d) the Subsidiary
Guarantors confirm their guarantee of the Guaranteed Obligations and the
Borrower and the Subsidiary Guarantors confirm their grant of a security
interest in their assets as Collateral for the Secured Obligations, all as
provided in the Loan Documents as originally executed (and amended prior to the
Effective Date and supplemented hereby). On the Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
modified by this Agreement and each reference in any other Loan Document shall
meant he Credit Agreement as modified hereby.

SECTION 6. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 7. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement in accordance with the Credit Agreement, including the reasonable
and documented fees, charges and disbursements of one outside counsel for the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 9. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX OF THE
CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.

SECTION 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 11. No Third Party Beneficiaries. This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity. No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION

SECTION 13. Acknowledgment and Consent. The Administrative Agent hereby
acknowledges that it has received notice pursuant to Section 2.06(f)(i) of the
Credit Agreement within the time period required thereunder. Pursuant to
Section 2.06(f)(i)© of the Credit Agreement, each of the Administrative Agent
and the Borrower consents to the Commitment Increase provided for herein. For
the avoidance of doubt, pursuant to Section 2.06(f)(iv) of the Credit Agreement,
the Borrower hereby acknowledges, and consents to the fact that, the Effective
Date (and thereby the Commitment Increase Date with respect to the Incremental
Commitment provided for herein) may occur on a day other than the last day of an
Interest Period.

 

4



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

FIDUS INVESTMENT CORPORATION, as Borrower By:  

/s/ Shelby Sherard

Name:   Shelby Sherard Title:   CFO

 

FIDUS INVESTMENT HOLDINGS, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby Sherard

Name:   Shelby Sherard Title:   Secretary

 

FCIHA, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby Sherard

Name:   Shelby Sherard Title:   Secretary

 

FCMGI, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby Sherard

Name:   Shelby Sherard Title:   Secretary

 

BBRSS BLOCKER CORP.,

as Subsidiary Guarantor

By:  

/s/ Shelby Sherard

Name:   Shelby Sherard Title:   Secretary

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent By:  

/s/ Patrick Frisch

Name:   Patrick Frisch Title:   Managing Director By:  

/s/ Dominik Breuer

Name:   Dominik Breuer Title:   Vice President

 

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Increasing Lender By:  

/s/ Patrick Frisch

Name:   Patrick Frisch Title:   Managing Director By:  

/s/ Dominik Breuer

Name:   Dominik Breuer Title:   Vice President

 

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INCREASING LENDER

 

Increasing Lender

  Incremental Commitment Amount   ING Capital LLC   $ 25,000,000  